Mr. Justice Marshall,
dissenting.
Petitioner challenges the admission into evidence of a partially masked mug shot. In my view, displaying to the jury a mug shot of a criminal defendant creates the same potential for prejudice as forcing him to stand trial in prison attire. See Estelle v. Williams, 425 U. S. 501, 503-506 (1976). Particularly since the Connecticut Supreme Court conceded that the mug shot of petitioner was of “limited probative value,” its use at trial raises substantial questions under the Sixth and *967Fourteenth Amendments. Accordingly, I would grant cer-tiorari and set the case for argument.